Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2007/0241378 to Aritome in view of U.S. Pat. Pub. No. 20200020697 to Kim et al. (Kim) and further in view of U.S. Pat. Pub. No. 20140064004 to Jang and further in view of “Oxide Nanoelectronics, Ferroelectric Memories, Nanoscale Size Limits, Microwave Devices, Josephson Junctions” by Divin.
Regarding Claims 1 and 15, Aritome teaches a semiconductor device and corresponding method, comprising: 
a substrate 10; 
a low-level bit line 160 positioned above the substrate; and
a high-level bit line bottom contact 112 positioned above the substrate and adjacent to the low-level bit line. 
However, in analogous art, Kim teaches first air gaps 38 positioned adjacent to the low-level bit line 23. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Jung un order to prevent parasitic capacitance between the bit lines, as taught by Kim [0005].

a word line disposed in an upper portion of the substrate, the word line comprising: 
a word line insulating layer 42; 
a word line electrode 44 disposed on the word line insulating layer; 
a word line first capping layer 48 (oxide); and 
a word line second capping layer 46 (nitride), wherein the word line second capping layer is disposed between the word line first capping layer and the word line electrode, and the word line first capping layer and the word line second capping layer have different dielectric constants (oxide and nitride have different dielectric constants).
It would have been obvious to the person of ordinary skill at the time of filing to modify Aritome with the trench gates of Jang in order to integrate a greater number of cells into a memory chip than planar gates as suggested by Aritome (Jang, [0005-0006]). It would have been obvious to the person of ordinary skill at the time of filing to include the dual capping layer of Jang to relieve stress caused by using a nitride film only (Jang, [0007]).
Aritome, Kim and Jang do not explicitly show a COB DRAM structure. However, in analogous art, Divin shows a classical COB structure in Fig. 1, including a plug (orange), bottom and top electrodes (light blue) and a capacitor dielectric (dark blue).  It would have been obvious to the person of ordinary skill at the time of filing to include the COB structure as capacitors are inherent to DRAM but are not discussed by Aritome, Kim and Jang, and Divin shows a structure that allows simple design of a DRAM cell (pg. 191).

Regarding Claims 2 and 16, Aritome, Kim, Jang and Divin teach the semiconductor device and method of claims 1 and 15, further comprising second air gaps positioned adjacent to the high-level bit line bottom contact.  However, the person of ordinary skill having the benefit of Aritome and Kim would readily appreciate that air gaps would be beneficial wherever there may be stray parasitic capacitance, such as between the high level bit line contact and the low level bit line. It follows naturally that more air between two plates directly results in a lower average dielectric constant of all the material therebetween, thereby forming an even weaker parasitic capacitor.

Regarding Claim 3, Aritome, Kim, Jang and Divin teach the semiconductor device of claim 2, further comprising a low-level bit line contact 110 positioned below the low-level bit line.

Regarding Claims 4 and 17, Aritome, Kim, Jang and Divin teach the semiconductor device and method of claims and 2 and 16, further comprising a high-level bit line 340 positioned above the high-level bit line bottom contact.

Regarding Claim 5, Aritome, Kim, Jang and Divin teach the semiconductor device of claim 1, further comprising a plurality of spacers (Kim, 26) positioned between the low-level bit line and the first air gaps.

Regarding Claim 6, Aritome, Kim, Jang and Divin teach the semiconductor device of claim 2, but do not explicitly teach a plurality of spacers positioned between the high-level bit line bottom contact and the second air gaps (see above reasoning in the rejection of Claim 2).

Regarding Claim 11, Aritome, Kim, Jang and Divin teach the semiconductor device of claim 3, further comprising a plurality of first spacers (Kim, 31) positioned adjacent to the low-level bit line contact.

Regarding Claim 12, Aritome, Kim, Jang and Divin teach the semiconductor device of claim 11, further comprising a plurality of second spacers positioned between the plurality of first spacers (Kim, 26) and the low-level bit line contact.

Claims 7-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aritome, Kim, Jang and Divin as applied to claim 4 above, and further in view of U.S. Pat. Pub No. 20020173096 to Okudaira.
Regarding Claims 7 and 18, Aritome, Kim, Jang and Divin teach the semiconductor device and method of claims 4 and 17, but do not explicitly teach a high-level bit line top contact positioned between the high-level bit line and the high-level bit line bottom contact.
However, in analogous art, Okudaria teaches in Fig. 17 at least, a high level bit line top contact 15 between a high level bit line 16 and bit line contact 7.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Okudaira in order to arrange various types of wiring layers in small spaces, as taught by Okudaira [0006].

Regarding Claims 8 and 19, Aritome, Kim, Jang  Divin and Okudaira teach the semiconductor device and method of claims 7 and 18, wherein a width of a top surface of the high-level bit line top contact is greater than a width of a bottom of the high-level bit line top contact (see Fig. 17).

Regarding Claim 9, Aritome, Kim, Jang  Divin and Okudaira teach the semiconductor device of claim 7, wherein a width of a bottom of the high-level bit line top contact is less than a width of a top surface of the high-level bit line bottom contact (see Fig. 17).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aritome, Kim, Jang  Divin and Okudaira as applied to claim 7 above, and further in view of U.S. Pat. No. 6369446 to Tanaka.
Regarding Claim 7, Aritome, Kim, Jang  Divin and Okudaira teach the semiconductor device and method of claim 18, but do not explicitly teach that the high-level bit line is asymmetrically positioned on the high-level bit line top contact.
Fig. 17F at least, that the high level bit line 78 is asymmetrically positioned on the high level bit line contact (not numbered, structure electrically coupling 78 and 76).  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Tanaka in order to form a multi layered multi bit-level DRAM as taught by Tanaka throughout.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aritome, Kim, Jang and Divin as applied to claim 4 above, and further in view of U.S. Pat. Pub No. 20200335506 to Chien et al. (Chien).
Regarding Claim 13, Aritome, Kim, Jang and Divin teach the semiconductor device of claim 1, but do not explicitly teach a liner positioned between the low-level bit line and the first air gaps.
However, in analogous art, Chien teaches a liner 430 contacting the lower or higher level bit line. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Chien in order to promote adhesion, as taught by Chien [0045].  In the combination of Chien and Kim, the liner would be between the air gap and plug since the liner must contact the plug to promote adhesion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.